75 N.J. 391 (1978)
383 A.2d 95
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
EVARISTO QUINONES, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued November 29, 1977.
Decided February 9, 1978.
Ms. Cynthia M. Jacob, Assistant Deputy Public Defender, argued the cause for appellant (Mr. Stanley C. Van Ness, Public Defender, attorney).
Mr. Anthony J. Parrillo, Deputy Attorney General, argued the cause for respondent (Mr. William F. Hyland, Attorney General of New Jersey, attorney).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division.
Justices Clifford and Schreiber would modify the judgment below for the reasons set forth in their dissenting opinion in State v. Jenkins, 75 N.J. 392, decided this day, by vacating the additional sentence of five to seven years for being armed in the commission of manslaughter.
For affirmance  Chief Justice HUGHES and Justices SULLIVAN, PASHMAN and HANDLER  4.
For modification  Justices CLIFFORD and SCHREIBER  2.